** AGREEMENT — TELEPHONE FACILITIES — MILITARY DEPARTMENT ** THE ADJUTANT GENERAL OF OKLAHOMA, ARE WITHOUT AUTHORITY TO EXECUTE THE AGREEMENT REFERRED TO IN BEHALF OF THE OKLAHOMA AIR NATIONAL GUARD.  (THE AGREEMENT WAS SUBMITTED BY THE SOUTHWESTERN BELL TELEPHONE COMPANY FOR EXECUTION, COVERING INSTALLMENT OF NEW TELEPHONE FACILITIES, FOR THE OKLAHOMA AIR NATIONAL GUARD AT TULSA MUNICIPAL AIRPORT — USING AN INSTALLMENT PLAN) CITE: OPINION NO. MAY 5, 1953 — SMITH, ARTICLE X, SECTION 23, ARTICLE X, SECTION 26 (FRED HANSEN) ** SEE: OPINION NO. 71-255 (1971) ** ** SEE: OPINION NO. 79-099 (1979) **